ACCEPTED
                                                                                               01-15-00303-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         10/1/2015 10:33:29 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK


                                   NO.Ol-1S-00303-CR

GARY LAVERN WYMORE AKA                                            FILED IN
                                               IN THE COURT OF APPEALS
                                                                   1st COURT OF APPEALS
CALVIN JOE MCCOLLOM,                                                   HOUSTON, TEXAS
            APPELLANT                                              10/1/2015 10:33:29 AM
                                               FIRST          SUPREME
                                                                   CHRISTOPHER     A. PRINE
                                                                             JUDICIAL
                                                                            Clerk
v.                                             DISTRICT


THE STATE OF TEXAS,                            HOUSTON, TEXAS
             APPELLEE

                    MOTION FOR EXTENSION OF TIME TO
                      FI!.E STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.s(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of DRIVING WHILE INTOXICATED 3'd OR
     MORE, and was sentenced on February 26, 2015. The trial case was styled as State
     of Texas II. Gary Lallem Wymore AKA Calvin Joe McCollom, in the 40s,h Judicial
     District Court of Galveston County, Texas, Cause No. 14-CR-1334. Appellant
     filed timely Notice of Appeal. The Appellant's brief was filed with this Court on
     9/1/2015.

2. The present due date for filing the State's brief is 10/1/2015.

3. The State has attempted to get a copy of the Reporter's Record from the District
   Clerk's Office, but it is not available.

4. This is the State's first motion for extension of time to file its brief.

                                               1
5. The State requests an extension to file its brief on or before 12/1/2015.

6. The State requests this extension not for delay but because during the last thirty
   days, the undersigned attorney for the State:

      •   Completed a reply brief on a lengthy trial in Hmry Tobar v. State, 14-15-
          00011-CR& 14-15-00012-CRon 9/29/2015.

      • Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
        Galveston County and completed 4 post-conviction writ answers on case
        numbers: ll-CR-1752-83-2 (Sheroll Ternl!]; 91-CR-0155-83-7 (Thomas W~'le
        Floreflce); 14-CR-1504-83-1 (Cecil Gme Walke!); 12-CR-2766-83-1 (Wilford
        Petersofl).

7. The State must also complete its response brief to Jose Pablo Lopez v. State, 01-15-
   00055-CR, due on 11/2/2015.

WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this
Court of Appeals extend the time to file the State's brief until December 1,2015.

                                  Respectfully submitted,

                                  JACK ROADY
                                  CRIMINAL DISTRICT ATTORNEY
                                  GALVESTON COUNTY, TEXAS

                                  lsI Rebecca Kiaml
                                  REBECCA KLAREN
                                  Assistant Criminal District Attorney
                                  600 59'" Street, Suite 1001
                                  Galveston County, Texas 77551
                                  TeI.(409)766-2355, fax (409)766-2290
                                  State Bar Number: 24046225
                                  rcbccca.khrcn@co.glllvcston.a.us




                                            2
                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 294 words.


                                        lsI &becca KJamr
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed to Joseph Kyle Verret, Attorney for Appellant,

at kyle@vcrrctlaw.com, on October 1, 2015.

                                               Is I Rebecca Klarell
                                               REBECCA KLAREN
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas




                                           3
                                               AFFIDAVIT

  THE STATE OF TEXAS


  COUNTY OF GALVESTON


               Before me, the undersigned authority, on October 1, 2015, appeared Rebecca

  Klaren, who by me duly sworn did depose and state on oath the following:

                      "I, Rebecca Klaren, Attorney for the State of Texas, have read the

               Motion for Extension of Time to File the State's Brief, and swear that the

               information contained therein is true and correct."




                                             REBECCA KLAREN
                                             Assistant Criminal District Attorney
                                             Galveston County, Texas




               SWORN TO AND SUBSCRIBED before me on October 1, 2015.




 ...-:."~....     HEATHER GRUBEN
                                             ~ DrVv~
I:~  . ..
        j~;\ Notorv PubliC. Slate 01 19K05   NOTARY PUBLIC in and for
\ ~..l~}..i     Mv Commission Explles
~;";"'\'';!~
  -,,,.,",,         May 06,2019              the State of Texas




                                                      4